 



EXHIBIT 10.1
QLOGIC CORPORATION
2005 PERFORMANCE INCENTIVE PLAN

1.   PURPOSE OF PLAN

The purpose of this QLogic Corporation 2005 Performance Incentive Plan (this
“Plan”) of QLogic Corporation, a Delaware corporation (the “Corporation”), is to
promote the success of the Corporation and to increase stockholder value by
providing an additional means through the grant of awards to attract, motivate,
retain and reward selected employees and other eligible persons.

2.   ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of one of the Corporation’s Subsidiaries; or (c) an
individual consultant or advisor who renders or has rendered bona fide services
(other than services in connection with the offering or sale of securities of
the Corporation or one of its Subsidiaries in a capital-raising transaction or
as a market maker or promoter of securities of the Corporation or one of its
Subsidiaries) to the Corporation or one of its Subsidiaries and who is selected
to participate in this Plan by the Administrator; provided, however, that a
person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award may, if otherwise eligible, be granted additional awards if the
Administrator shall so determine. A Non-Employee Director shall be eligible only
for awards pursuant to Appendix A to this Plan and shall not be eligible for
discretionary awards granted by the Administrator. As used herein, “Subsidiary”
means any corporation or other entity a majority of whose outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Corporation; “Board” means the Board of Directors of the Corporation;
“Non-Employee Director” means a member of the Board who is not employed by the
Corporation or a Subsidiary; and “participant” means an Eligible Person or a
Non-Employee Director who has received an award under this Plan.

3.   PLAN ADMINISTRATION

  3.1   The Administrator. This Plan shall be administered by and all awards
under this Plan shall be authorized by the Administrator. The “Administrator”
means the Board or one or more committees appointed by the Board or another
committee (within its delegated authority) to administer all or certain aspects
of this Plan. Any such committee shall be comprised solely of one or more
directors or such number of directors as may be required under applicable law. A
committee may delegate some or all of its authority to another committee so
constituted. The Board or a committee comprised solely of directors may also
delegate, to the

1



--------------------------------------------------------------------------------



 



      extent permitted by Section 157(c) of the Delaware General Corporation Law
and any other applicable law, to one or more officers of the Corporation, its
powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the vote of a majority
of the members present assuming the presence of a quorum or the unanimous
written consent of the members of the Administrator shall constitute action by
the acting Administrator.         With respect to awards intended to satisfy the
requirements for performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), this Plan shall be
administered by a committee consisting solely of two or more outside directors
(as this requirement is applied under Section 162(m) of the Code); provided,
however, that the failure to satisfy such requirement shall not affect the
validity of the action of any committee otherwise duly authorized and acting in
the matter. Award grants, and transactions in or involving awards, intended to
be exempt under Rule 16b-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), must be duly and timely authorized by the Board or a
committee consisting solely of two or more non-employee directors (as this
requirement is applied under Rule 16b-3 promulgated under the Exchange Act). To
the extent required by any applicable listing agency, this Plan shall be
administered by a committee composed entirely of independent directors (within
the meaning of the applicable listing agency).     3.2   Powers of the
Administrator. Subject to the express provisions of this Plan, the Administrator
is authorized and empowered to do all things necessary or desirable in
connection with the authorization of awards and the administration of this Plan
(in the case of a committee or delegation to one or more officers, within the
authority delegated to that committee or person(s)), including, without
limitation, the authority to:

  (a)   determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;     (b)   grant awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance

2



--------------------------------------------------------------------------------



 



      targets, and establish the events of termination or reversion of such
awards;     (c)   approve the forms of award agreements (which need not be
identical either as to type of award or among participants);     (d)   construe
and interpret this Plan and any agreements defining the rights and obligations
of the Corporation, its Subsidiaries, and participants under this Plan, further
define the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan or the awards granted
under this Plan;     (e)   cancel, modify, or waive the Corporation’s rights
with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding awards, subject to any required consent under Section 8.6.5;     (f)
  accelerate or extend the vesting or exercisability or extend the term of any
or all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5;     (g)  
adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6, and provided that in no
case (except due to an adjustment contemplated by Section 7 or any repricing
that may be approved by stockholders) shall such an adjustment constitute a
repricing (by amendment, cancellation and regrant, exchange or other means) of
the per share exercise or base price of any option or stock appreciation right;
    (h)   determine the date of grant of an award, which may be a designated
date after but not before the date of the Administrator’s action (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);    
(i)   determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;     (j)   acquire or settle (subject to Sections 7 and
8.6) rights under awards in cash, stock of equivalent value, or other
consideration; and

3



--------------------------------------------------------------------------------



 



  (k)   determine the fair market value of the Common Stock or awards under this
Plan from time to time and/or the manner in which such value will be determined.

Awards granted to Non-Employee Directors pursuant to Appendix A to this Plan
are, however, intended to be automatic and, to the maximum extent possible,
self-effectuating.

  3.4   Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.     3.4   Reliance
on Experts. In making any determination or in taking or not taking any action
under this Plan, the Board or a committee, as the case may be, may obtain and
may rely upon the advice of experts, including employees and professional
advisors to the Corporation. No director, officer or agent of the Corporation or
any of its Subsidiaries shall be liable for any such action or determination
taken or made or omitted in good faith.     3.5   Delegation. The Administrator
may delegate ministerial, non-discretionary functions to individuals who are
officers or employees of the Corporation or any of its Subsidiaries or to third
parties.

4.   SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

  4.1   Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” means the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.     4.2   Share Limits. The
maximum number of shares of Common Stock that may be delivered pursuant to
awards granted to Eligible Persons under this Plan (the “Share Limit”) is equal
to the sum of: (i) 7,000,000 shares of Common Stock, plus (ii) the number of any
shares subject to stock options granted under the Corporation’s Stock Awards
Plan (the “Prior Plan”) and outstanding as of the date of stockholder approval
of this Plan (the “Stockholder Approval Date”) which expire, or for any reason
are cancelled or terminated, after the Stockholder Approval Date without being
exercised; provided, that in no event shall the Share

4



--------------------------------------------------------------------------------



 



      Limit exceed 20,450,792 shares (which is the sum of 7,000,000 shares set
forth above, plus the aggregate number of shares subject to options previously
granted and outstanding under the Prior Plan as of the Effective Date).        
The following limits also apply with respect to awards granted under this Plan:

  (a)   The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 20,000,000 shares.     (b)   The maximum number of shares of Common Stock
subject to those options and stock appreciation rights that are granted during
any calendar year to any individual under this Plan is 2,000,000 shares.     (c)
  The maximum number of shares of Common Stock that may be delivered pursuant to
awards granted under this Plan, other than those described in the next sentence,
is 1,400,000 shares. This limit on so-called “full-value awards” does not apply,
however, to (1) shares delivered in respect of stock option grants, and
(2) shares delivered in respect of stock appreciation right grants.     (d)  
Additional limits with respect to Performance-Based Awards are set forth in
Section 5.2.3.     Each of the foregoing numerical limits is subject to
adjustment as contemplated by Section 4.3, Section 7.1, and Section 8.10.

  4.3   Awards Settled in Cash, Reissue of Awards and Shares. To the extent that
an award is settled in cash or a form other than shares of Common Stock, the
shares that would have been delivered had there been no such cash or other
settlement shall not be counted against the shares available for issuance under
this Plan. In the event that shares of Common Stock are delivered in respect of
a dividend equivalent right, only the actual number of shares delivered with
respect to the award shall be counted against the share limits of this Plan. To
the extent that shares of Common Stock are delivered pursuant to the exercise of
a stock appreciation right or stock option, the number of underlying shares as
to which the exercise related shall be counted against the applicable share
limits under Section 4.2, as opposed to only counting the shares actually
issued. (For purposes of clarity, if a stock appreciation right relates to
100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.) Shares
that are subject to or underlie awards which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall again be available for
subsequent awards under this Plan. Refer to Section 8.10 for application of the
foregoing share limits with respect to assumed awards. The foregoing adjustments
to the share limits of this Plan are subject to any applicable limitations under
Section 162(m) of the Code with respect to awards intended as performance-based
compensation thereunder.

5



--------------------------------------------------------------------------------



 



  4.4   Reservation of Shares; No Fractional Shares; Minimum Issue. The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan. No fewer than 100
shares may be purchased on exercise of any award (or, in the case of stock
appreciation or purchase rights, no fewer than 100 rights may be exercised at
any one time) unless the total number purchased or exercised is the total number
at the time available for purchase or exercise under the award.

5.   AWARDS

  5.1   Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:         5.1.1   Stock Options. A stock option is
the grant of a right to purchase a specified number of shares of Common Stock
during a specified period as determined by the Administrator. An option may be
intended as an incentive stock option within the meaning of Section 422 of the
Code (an “ISO”) or a nonqualified stock option (an option not intended to be an
ISO). The award agreement for an option will indicate if the option is intended
as an ISO; otherwise it will be deemed to be a nonqualified stock option. The
maximum term of each option (ISO or nonqualified) shall be ten (10) years. The
per share exercise price for each option shall be not less than 100% of the fair
market value of a share of Common Stock on the date of grant of the option,
except that in the case of a stock option granted retroactively in tandem with
or as a substitution for another award, the per share exercise price may be no
lower than the fair market value of a share of Common Stock on the date such
other award was granted (to the extent consistent with Sections 422 and 424 of
the Code in the case of options intended as incentive stock options). When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.         5.1.2   Additional Rules Applicable to
ISOs. To the extent that the aggregate fair market value (determined at the time
of grant of the applicable option) of stock with respect to which ISOs first
become exercisable by a participant in any calendar year exceeds $100,000,
taking into account both Common Stock subject to ISOs under this Plan and stock
subject to ISOs under all other plans of the Corporation or one of its
Subsidiaries (or any parent or predecessor corporation to the extent required by
and within the meaning of Section 422 of the Code and the regulations
promulgated thereunder), such options shall be treated as nonqualified

6



--------------------------------------------------------------------------------



 



      stock options. In reducing the number of options treated as ISOs to meet
the $100,000 limit, the most recently granted options shall be reduced first. To
the extent a reduction of simultaneously granted options is necessary to meet
the $100,000 limit, the Administrator may, in the manner and to the extent
permitted by law, designate which shares of Common Stock are to be treated as
shares acquired pursuant to the exercise of an ISO. ISOs may only be granted to
employees of the Corporation or one of its subsidiaries (for this purpose, the
term “subsidiary” is used as defined in Section 424(f) of the Code, which
generally requires an unbroken chain of ownership of at least 50% of the total
combined voting power of all classes of stock of each subsidiary in the chain
beginning with the Corporation and ending with the subsidiary in question).
There shall be imposed in any award agreement relating to ISOs such other terms
and conditions as from time to time are required in order that the option be an
“incentive stock option” as that term is defined in Section 422 of the Code. No
ISO may be granted to any person who, at the time the option is granted, owns
(or is deemed to own under Section 424(d) of the Code) shares of outstanding
Common Stock possessing more than 10% of the total combined voting power of all
classes of stock of the Corporation, unless the exercise price of such option is
at least 110% of the fair market value of the stock subject to the option and
such option by its terms is not exercisable after the expiration of five years
from the date such option is granted.         5.1.3   Stock Appreciation Rights.
A stock appreciation right or “SAR” is a right to receive a payment, in cash
and/or Common Stock, equal to the excess of the fair market value of a specified
number of shares of Common Stock on the date the SAR is exercised over the fair
market value of a share of Common Stock on the date the SAR was granted (the
“base price”) as set forth in the applicable award agreement, except that in the
case of a SAR granted retroactively in tandem with or as a substitution for
another award, the base price may be no lower than the fair market value of a
share of Common Stock on the date such other award was granted. The maximum term
of an SAR shall be ten (10) years.         5.1.4   Other Awards. The other types
of awards that may be granted under this Plan include: (a) stock bonuses,
restricted stock, performance stock, stock units, phantom stock, dividend
equivalents, or similar rights to purchase or acquire shares, whether at a fixed
or variable price or ratio related to the Common Stock, upon the passage of
time, the occurrence of one or more events, or the satisfaction of performance
criteria or other conditions, or any combination thereof; (b) any similar
securities with a value derived from the value of or related to the Common Stock
and/or returns thereon; or (c) cash awards granted consistent with Section 5.2
below.

  5.2   Section 162(m) Performance-Based Awards. Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be granted as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code
(“Performance-Based Awards”). The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of stock options and SARs,
may also depend) on the degree of achievement of one or more

7



--------------------------------------------------------------------------------



 



      performance goals relative to a pre-established targeted level or level
using one or more of the Business Criteria set forth below (on an absolute or
relative basis) for the Corporation on a consolidated basis or for one or more
of the Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any stock option or SAR intended as a
Performance-Based Award shall be subject only to the requirements of
Section 5.2.1 and 5.2.3 in order for such award to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code. Any other
Performance-Based Award shall be subject to all of the following provisions of
this Section 5.2.         5.2.1   Class; Administrator. The eligible class of
persons for Performance-Based Awards under this Section 5.2 shall be officers
and employees of the Corporation or one of its Subsidiaries. The Administrator
approving Performance-Based Awards or making any certification required pursuant
to Section 5.2.4 must be constituted as provided in Section 3.1 for awards that
are intended as performance-based compensation under Section 162(m) of the Code.
        5.2.2   Performance Goals. The specific performance goals for
Performance-Based Awards (other than stock options or SARs intended as a
Performance-Based Award) shall be, on an absolute or relative basis, established
based on one or more of the following business criteria (“Business Criteria”) as
selected by the Administrator in its sole discretion: earnings per share, cash
flow (which means cash and cash equivalents derived from either net cash flow
from operations or net cash flow from operations, financing and investing
activities), total stockholder return, gross revenue, revenue growth, operating
income (before or after taxes), net earnings (before or after interest, taxes,
depreciation and/or amortization), return on equity or on assets or on net
investment, cost containment or reduction, the fair market value of a share of
Common Stock, or any combination thereof. These terms are used as applied under
generally accepted accounting principles or in the financial reporting of the
Corporation or of its Subsidiaries. To qualify awards as performance-based under
Section 162(m), the applicable Business Criterion (or Business Criteria, as the
case may be) and specific performance goal or goals (“targets”) must be
established and approved by the Administrator during the first 90 days of the
performance period (and, in the case of performance periods of less than one
year, in no event after 25% or more of the performance period has elapsed) and
while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. Performance targets shall be
adjusted to mitigate the unbudgeted impact of material, unusual or nonrecurring
gains and losses, accounting changes or other extraordinary events not foreseen
at the time the targets were set unless the Administrator provides otherwise at
the time of establishing the targets. The applicable performance measurement
period may not be less than three months nor more than 10 years.        
5.2.3   Form of Payment; Maximum Performance-Based Award. Grants or awards under
this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. The maximum aggregate payment which may be made pursuant to
Performance-Based Awards that are payable or relate to shares of Common Stock
(including, without limitation, stock options and SARs, whether

8



--------------------------------------------------------------------------------



 



      payable in cash or stock) and that are granted to any one participant in
any one calendar year is 2,000,000 shares of Common Stock (or cash of equivalent
value at the time of payment), either individually or in the aggregate, subject
to adjustment as provided in Section 7.1. The aggregate amount of compensation
that may be paid to any one participant in respect of all Performance-Based
Awards payable only in cash and not related to shares of Common Stock and
granted to that participant in any one calendar year shall not exceed
$5,000,000. Awards that are cancelled during the year shall be counted against
these limits to the extent permitted by Section 162(m) of the Code.        
5.2.4   Certification of Payment. Before any Performance-Based Award under this
Section 5.2 (other than stock options and SARs) is paid and to the extent
required to qualify the award as performance-based compensation within the
meaning of Section 162(m) of the Code, the Administrator must certify in writing
that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.        
5.2.5   Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.         5.2.6   Expiration of Grant
Authority. As required pursuant to Section 162(m) of the Code and the
regulations promulgated thereunder, the Administrator’s authority to grant new
awards that are intended to qualify as performance-based compensation within the
meaning of Section 162(m) of the Code (other than stock options and SARs) shall
terminate upon the first meeting of the Corporation’s stockholders that occurs
in the fifth year following the year in which the Corporation’s stockholders
first approve this Plan.

  5.3   Award Agreements. Each award shall be evidenced by a written award
agreement in the form approved by the Administrator and executed on behalf of
the Corporation and, if required by the Administrator, executed by the recipient
of the award. The Administrator may authorize any officer of the Corporation
(other than the particular award recipient) to execute any or all award
agreements on behalf of the Corporation. The award agreement shall set forth the
material terms and conditions of the award as established by the Administrator
consistent with the express limitations of this Plan.     5.4   Deferrals and
Settlements. Payment of awards may be in the form of cash, Common Stock, other
awards or combinations thereof as the Administrator shall determine, and with
such restrictions as it may impose. The Administrator may also permit
participants to elect to defer the issuance of shares or the settlement of
awards in cash under such rules and procedures as it may establish under this
Plan. The Administrator may also provide that deferred settlements include the
payment or crediting of interest or other earnings on the deferral amounts, or
the

9



--------------------------------------------------------------------------------



 



      payment or crediting of dividend equivalents where the deferred amounts
are denominated in shares.     5.5   Consideration for Common Stock or Awards.
The purchase price for any award granted under this Plan or the Common Stock to
be delivered pursuant to an award, as applicable, may be paid by means of any
lawful consideration as determined by the Administrator, including, without
limitation, one or a combination of the following methods:

  •   services rendered by the recipient of such award;     •   cash, check
payable to the order of the Corporation, or electronic funds transfer;     •  
notice and third party payment in such manner as may be authorized by the
Administrator;     •   the delivery of previously owned shares of Common Stock;
    •   by a reduction in the number of shares otherwise deliverable pursuant to
the award; or     •   subject to such procedures as the Administrator may adopt,
pursuant to a “cashless exercise” with a third party who provides financing for
the purposes of (or who otherwise facilitates) the purchase or exercise of
awards.

      In no event shall any shares newly-issued by the Corporation be issued for
less than the minimum lawful consideration for such shares or for consideration
other than consideration permitted by applicable state law. In the event that
the Administrator allows a participant to exercise an award by delivering shares
of Common Stock previously owned by such participant and unless otherwise
expressly provided by the Administrator, any shares delivered which were
initially acquired by the participant from the Corporation (upon exercise of a
stock option or otherwise) must have been owned by the participant at least six
months as of the date of delivery. Shares of Common Stock used to satisfy the
exercise price of an option shall be valued at their fair market value on the
date of exercise. The Corporation will not be obligated to deliver any shares
unless and until it receives full payment of the exercise or purchase price
therefor and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.     5.6   Definition of Fair Market Value. For purposes of this
Plan, “fair market value” means, unless otherwise determined or provided by the
Administrator in the circumstances, the last price for a share of Common Stock
as furnished by the National Association of Securities Dealers, Inc. (the
“NASD”) through the NASDAQ National Market Reporting System (the “National
Market”) for the

10



--------------------------------------------------------------------------------



 



      date in question or, if no sales of Common Stock were reported by the NASD
on the National Market on that date, the last price for a share of Common Stock
as furnished by the NASD through the National Market for the next preceding day
on which sales of Common Stock were reported by the NASD. The Administrator may,
however, provide with respect to one or more awards that the fair market value
shall equal the last price for a share of Common Stock as furnished by the NASD
through the National Market available on the date in question or the average of
the high and low trading prices of a share of Common Stock as furnished by the
NASD through the National Market for the date in question or the most recent
trading day. If the Common Stock is no longer listed or is no longer actively
traded on the National Market as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the award in the circumstances. The Administrator
also may adopt a different methodology for determining fair market value with
respect to one or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular award(s) (for example, and without limitation, the Administrator may
provide that fair market value for purposes of one or more awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).     5.7   Transfer
Restrictions.         5.7.1   Limitations on Exercise and Transfer. Unless
otherwise expressly provided in (or pursuant to) this Section 5.7, by applicable
law and by the award agreement, as the same may be amended, (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.         5.7.2   Exceptions. The Administrator may permit
awards to be exercised by and paid to, or otherwise transferred to, other
persons or entities pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Administrator may, in its sole
discretion, establish in writing. Any permitted transfer shall be subject to
compliance with applicable federal and state securities laws.        
5.7.3   Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

  (a)   transfers to the Corporation,     (b)   the designation of a beneficiary
to receive benefits in the event of the participant’s death or, if the
participant has died, transfers to or exercise by the participant’s beneficiary,
or, in the absence of a validly designated beneficiary, transfers by will or the
laws of descent and distribution,

11



--------------------------------------------------------------------------------



 



  (c)   subject to any applicable limitations on ISOs and subject to such rules
as the Administrator may adopt, transfers to a family member (or former family
member) pursuant to a domestic relations order,     (d)   if the participant has
suffered a disability, permitted transfers or exercises on behalf of the
participant by his or her legal representative, or     (e)   the authorization
by the Administrator of “cashless exercise” procedures with third parties who
provide financing for the purpose of (or who otherwise facilitate) the exercise
of awards consistent with applicable laws and the express authorization of the
Administrator.

  5.8   International Awards. One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

6.   EFFECT OF TERMINATION OF SERVICE ON AWARDS

  6.1   General. The Administrator shall establish the effect of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.     6.2   Events Not Deemed
Terminations of Service. Unless the express policy of the Corporation or one of
its Subsidiaries, or the Administrator, otherwise provides, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator. In the case of any
employee of the Corporation or one of its Subsidiaries on an approved leave of
absence, continued vesting of the award while on leave from the employ of the
Corporation or one of its Subsidiaries may be suspended until the employee
returns to service, unless the Administrator otherwise provides or applicable
law otherwise requires. In no event shall an award be exercised after the
expiration of the term set forth in the award agreement.     6.3   Effect of
Change of Subsidiary Status. For purposes of this Plan and any award, if an
entity ceases to be a Subsidiary of the Corporation a termination of employment
or service shall be deemed to have occurred with respect to each Eligible Person
in respect of such Subsidiary who does not continue as an Eligible Person in
respect of another entity within the Corporation or another Subsidiary

12



--------------------------------------------------------------------------------



 



      that continues as such after giving effect to the transaction or other
event giving rise to the change in status.

7.   ADJUSTMENTS; ACCELERATION

  7.1   Adjustments. Upon or in contemplation of: any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split (“stock split”); any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of all or
substantially all the business or assets of the Corporation as an entirety; then
the Administrator shall, in such manner, to such extent (if any) and at such
time as it deems appropriate and equitable in the circumstances:

  (a)   proportionately adjust any or all of (1) the number and type of shares
of Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any or all outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any or all outstanding awards, (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, or (5) (subject to Section 8.8.3(a)) the performance
standards applicable to any outstanding awards, or     (b)   make provision for
a cash payment or for the assumption, substitution or exchange of any or all
outstanding share-based awards or the cash, securities or property deliverable
to the holder of any or all outstanding share-based awards, based upon the
distribution or consideration payable to holders of the Common Stock upon or in
respect of such event.     The Administrator may adopt such valuation
methodologies for outstanding awards as it deems reasonable in the event of a
cash or property settlement and, in the case of options, SARs or similar rights,
but without limitation on other methodologies, may base such settlement solely
upon the excess if any of the per share amount payable upon or in respect of
such event over the exercise or base price of the award. With respect to any
award of an ISO, the Administrator may make such an adjustment that causes the
option to cease to qualify as an ISO without the consent of the affected
participant.     In any of such events, the Administrator may take such action
prior to such event to the extent that the Administrator deems the action
necessary to permit the participant to realize the benefits intended to be
conveyed with respect to the underlying shares in the same manner as is or will
be available to stockholders generally. In the case of any stock split or
reverse stock split, if no action is taken

13



--------------------------------------------------------------------------------



 



  by the Administrator, the proportionate adjustments contemplated by clause
(a) above shall nevertheless be made.

  7.2   Automatic Acceleration of Awards. Upon a dissolution of the Corporation
or other event described in Section 7.1 that the Corporation does not survive
(or does not survive as a public company in respect of its Common Stock), then
each then-outstanding option and SAR shall become fully vested, all shares of
restricted stock then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is then outstanding shall become
payable to the holder of such award; provided that such acceleration provision
shall not apply, unless otherwise expressly provided by the Administrator, with
respect to any award to the extent that the Administrator has made a provision
for the substitution, assumption, exchange or other continuation or settlement
of the award, or the award would otherwise continue in accordance with its
terms, in the circumstances.     7.3   Possible Acceleration of Awards. Without
limiting Section 7.2, in the event of a Change in Control Event (as defined
below), the Administrator may, in its discretion, provide that any outstanding
option or SAR shall become fully vested, that any share of restricted stock then
outstanding shall fully vest free of restrictions, and that any other award
granted under this Plan that is then outstanding shall be payable to the holder
of such award. The Administrator may take such action with respect to all awards
then outstanding or only with respect to certain specific awards identified by
the Administrator in the circumstances. For purposes of this Plan, “Change in
Control Event” means any of the following:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 30% of either (1) the then-outstanding shares of common stock of
the Corporation (the “Outstanding Company Common Stock”) or (2) the combined
voting power of the then-outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
clause (a), the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Corporation, (B) any acquisition by
the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with Sections (c)(1), (2) and (3) below;     (b)  
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at

14



--------------------------------------------------------------------------------



 



      least two-thirds of the directors then comprising the Incumbent Board
(including for these purposes, the new members whose election or nomination was
so approved, without counting the member and his predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;     (c)   Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the
Corporation or any of its Subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Corporation, or the acquisition of assets
or stock of another entity by the Corporation or any of its Subsidiaries (each,
a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets directly or through one or more subsidiaries (a “Parent”))
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent or
any employee benefit plan (or related trust) of the Corporation or such entity
resulting from such Business Combination or Parent) beneficially owns, directly
or indirectly, more than 30% of, respectively, the then-outstanding shares of
common stock of the entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of 30% existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or     (d)   Approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation other than in the context
of a transaction that does not constitute a Change in Control Event under clause
(c) above.

  7.4   Early Termination of Awards. Any award that has been accelerated as
required or contemplated by Section 7.2 or 7.3 (or would have been so
accelerated but for

15



--------------------------------------------------------------------------------



 



      Section 7.5, 7.6 or 7.7) shall terminate upon the related event referred
to in Section 7.2 or 7.3, as applicable, subject to any provision that has been
expressly made by the Administrator, through a plan of reorganization or
otherwise, for the survival, substitution, assumption, exchange or other
continuation or settlement of such award and provided that, in the case of
options and SARs that will not survive, be substituted for, assumed, exchanged,
or otherwise continued or settled in the transaction, the holder of such award
shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding options and SARs in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days’ notice of accelerated vesting and the
impending termination be required and any acceleration may be made contingent
upon the actual occurrence of the event).     7.5   Other Acceleration Rules.
Any acceleration of awards pursuant to this Section 7 shall comply with
applicable legal requirements and, if necessary to accomplish the purposes of
the acceleration or if the circumstances require, may be deemed by the
Administrator to occur a limited period of time not greater than 30 days before
the event. Without limiting the generality of the foregoing, the Administrator
may deem an acceleration to occur immediately prior to the applicable event
and/or reinstate the original terms of an award if an event giving rise to an
acceleration does not occur. The Administrator may override the provisions of
Section 7.2, 7.3, 7.4 and/or 7.6 by express provision in the award agreement and
may accord any Eligible Person a right to refuse any acceleration, whether
pursuant to the award agreement or otherwise, in such circumstances as the
Administrator may approve. The portion of any ISO accelerated in connection with
a Change in Control Event or any other action permitted hereunder shall remain
exercisable as an ISO only to the extent the applicable $100,000 limitation on
ISOs is not exceeded. To the extent exceeded, the accelerated portion of the
option shall be exercisable as a nonqualified stock option under the Code.    
7.6   Possible Rescission of Acceleration. If the vesting of an award has been
accelerated expressly in anticipation of an event or upon stockholder approval
of an event and the Administrator later determines that the event will not
occur, the Administrator may rescind the effect of the acceleration as to any
then outstanding and unexercised or otherwise unvested awards.     7.7   Golden
Parachute Limitation. Notwithstanding anything else contained in this Section 7
to the contrary, in no event shall an award be accelerated under this Plan to an
extent or in a manner which would not be fully deductible by the Corporation or
one of its Subsidiaries for federal income tax purposes because of Section 280G
of the Code, nor shall any payment hereunder be accelerated to the extent any
portion of such accelerated payment would not be deductible by the Corporation
or one of its Subsidiaries because of Section 280G of the Code. If a participant
would be entitled to benefits or payments hereunder and under any other plan or
program that would constitute “parachute payments” as defined in Section 280G of
the Code, then the participant may by written notice to the Corporation
designate the order in which such parachute payments will be reduced or modified
so that the Corporation or one of its Subsidiaries is not

16



--------------------------------------------------------------------------------



 



      denied federal income tax deductions for any “parachute payments” because
of Section 280G of the Code. Notwithstanding the foregoing, if a participant is
a party to an employment or other agreement with the Corporation or one of its
Subsidiaries, or is a participant in a severance program sponsored by the
Corporation or one of its Subsidiaries, that contains express provisions
regarding Section 280G and/or Section 4999 of the Code (or any similar successor
provision), the Section 280G and/or Section 4999 provisions of such employment
or other agreement or plan, as applicable, shall control as to any awards held
by that participant (for example, and without limitation, a participant may be a
party to an employment agreement with the Corporation or one of its Subsidiaries
that provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any awards held by that
participant).

8.   OTHER PROVISIONS

  8.1   Compliance with Laws. This Plan, the granting and vesting of awards
under this Plan, the offer, issuance and delivery of shares of Common Stock, the
acceptance of promissory notes and/or the payment of money under this Plan or
under awards are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law, federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. The
person acquiring any securities under this Plan will, if requested by the
Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.     8.2   No Rights to Award.
Except as expressly provided in Appendix A to this Plan as to automatic award
grants to Non-Employee Directors, no person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.     8.3   No Employment/Service Contract. Nothing
contained in this Plan (or in any other documents under this Plan or in any
award) shall confer upon any Eligible Person or other participant any right to
continue in the employ or other service of the Corporation or one of its
Subsidiaries, constitute any contract or agreement of employment or other
service or affect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Corporation or one of its
Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.

17



--------------------------------------------------------------------------------



 



  8.4   Plan Not Funded. Awards payable under this Plan shall be payable in
shares or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.     8.5  
Tax Withholding. Upon any exercise, vesting, or payment of any award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, the Corporation or one of its Subsidiaries shall have the right at its
option to:

  (a)   require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or     (b)
  deduct from any amount otherwise payable in cash to the participant (or the
participant’s personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

18



--------------------------------------------------------------------------------



 



  8.6   Effective Date, Termination and Suspension, Amendments.        
8.6.1   Effective Date. This Plan is effective as of June 9, 2005, the date of
its approval by the Board (the “Effective Date”). This Plan shall be submitted
for and subject to stockholder approval no later than twelve months after the
Effective Date. Unless earlier terminated by the Board, this Plan shall
terminate at the close of business on the day before the tenth anniversary of
the Effective Date. After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional awards
may be granted under this Plan, but previously granted awards (and the authority
of the Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.         8.6.2   Board
Authorization. The Board may, at any time, terminate or, from time to time,
amend, modify or suspend this Plan, in whole or in part. No awards may be
granted during any period that the Board suspends this Plan.        
8.6.3   Stockholder Approval. To the extent then required by applicable law or
any applicable listing agency or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.         8.6.4   Amendments to Awards. Without limiting any
other express authority of the Administrator under (but subject to) the express
limits of this Plan, the Administrator by agreement or resolution may waive
conditions of or limitations on awards to participants that the Administrator in
the prior exercise of its discretion has imposed, without the consent of a
participant, and (subject to the requirements of Sections 3.2 and 8.6.5) may
make other changes to the terms and conditions of awards. Any amendment or other
action that would constitute a repricing of an award is subject to the
limitations set forth in Section 3.2(g).         8.6.5   Limitations on
Amendments to Plan and Awards. No amendment, suspension or termination of this
Plan or amendment of any outstanding award agreement shall, without written
consent of the participant, affect in any manner materially adverse to the
participant any rights or benefits of the participant or obligations of the
Corporation under any award granted under this Plan prior to the effective date
of such change. Changes, settlements and other actions contemplated by Section 7
shall not be deemed to constitute changes or amendments for purposes of this
Section 8.6.     8.7   Privileges of Stock Ownership. Except as otherwise
expressly authorized by the Administrator or this Plan, a participant shall not
be entitled to any privilege of stock ownership as to any shares of Common Stock
not actually delivered to and held of record by the participant. No adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.

19



--------------------------------------------------------------------------------



 



  8.8   Governing Law; Construction; Severability.         8.8.1   Choice of
Law. This Plan, the awards, all documents evidencing awards and all other
related documents shall be governed by, and construed in accordance with the
laws of the State of Delaware.         8.8.2   Severability. If a court of
competent jurisdiction holds any provision invalid and unenforceable, the
remaining provisions of this Plan shall continue in effect.         8.8.3   Plan
Construction.

  (a)   Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.     (b)   Section 162(m).
Awards under Section 5.1.4 to persons described in Section 5.2 that are either
granted or become vested, exercisable or payable based on attainment of one or
more performance goals related to the Business Criteria, as well as stock
options and SARs intended as Performance-Based Awards granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under Section
162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).

  8.9   Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.     8.10   Stock-Based
Awards in Substitution for Stock Options or Awards Granted by Other Corporation.
Awards may be granted to Eligible Persons in substitution

20



--------------------------------------------------------------------------------



 



      for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect only adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock in the transaction and any change in the issuer of the
security. Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.
    8.11   Non-Exclusivity of Plan. Nothing in this Plan shall limit or be
deemed to limit the authority of the Board or the Administrator to grant awards
or authorize any other compensation, with or without reference to the Common
Stock, under any other plan or authority.     8.12   No Corporate Action
Restriction. The existence of this Plan, the award agreements and the awards
granted hereunder shall not limit, affect or restrict in any way the right or
power of the Board or the stockholders of the Corporation to make or authorize:
(a) any adjustment, recapitalization, reorganization or other change in the
capital structure or business of the Corporation or any Subsidiary, (b) any
merger, amalgamation, consolidation or change in the ownership of the
Corporation or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock (or
the rights thereof) of the Corporation or any Subsidiary, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the assets or business of the Corporation or any Subsidiary,
or (f) any other corporate act or proceeding by the Corporation or any
Subsidiary. No participant, beneficiary or any other person shall have any claim
under any award or award agreement against any member of the Board or the
Administrator, or the Corporation or any employees, officers or agents of the
Corporation or any Subsidiary, as a result of any such action.     8.13   Other
Company Benefit and Compensation Programs. Payments and other benefits received
by a participant under an award made pursuant to this Plan shall not be deemed a
part of a participant’s compensation for purposes of the determination of
benefits under any other employee welfare or benefit plans or arrangements, if
any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans or
arrangements of the Corporation or its Subsidiaries.

21



--------------------------------------------------------------------------------



 



APPENDIX A
NON-EMPLOYEE DIRECTOR OPTIONS
A.1     Participation
Options under this Appendix A shall be made only to Non-Employee Directors who
have not, within three (3) years immediately preceding such time, received any
stock option, stock bonus, SAR, or other similar stock award from the
Corporation or any of its Subsidiaries, except as provided by this Appendix A or
pursuant to the Corporation’s Non-Employee Director Stock Option Plan (an
“Eligible Director”).
A.2     Annual Option Grants
(a)    Time of Initial Grant. After approval of this Plan by the stockholders of
the Corporation, if any person who is not then an officer or employee of the
Company shall first become a Non-Employee Director (including any person who may
first become a Non-Employee Director on the date the stockholders of the
Corporation approve this Plan), there shall be granted automatically to such
person (without any action by the Board or the Administrator) on such date a
nonqualified stock option to purchase 40,000 shares of Common Stock; provided
that no such grant shall be made to any Non-Employee Director who does not
qualify as an Eligible Director.
(b)    Subsequent Annual Options. In each calendar year during the term of this
Plan, commencing in 2005, there shall be granted automatically (without any
action by the Administrator or the Board) at the close of business on the date
of each annual meeting of stockholders of the Corporation at which the members
of the Board are elected or reelected a nonqualified stock option to purchase
20,000 shares of Common Stock (such number of shares subject to the following
two sentences) to each Eligible Director who is re-elected as a director of the
Corporation at such meeting. Subject to the next sentence, if the Eligible
Director is serving as the Chairman of the Board on such date, such nonqualified
stock option shall be an option to purchase 54,000 shares of Common Stock (as
opposed to 20,000 shares of common stock). If a period of less than twelve (12)
months has elapsed between (i) the date that the director first received a stock
option grant pursuant to Section A.2(a) above or pursuant to Section 6.1(a) of
the Corporation’s Non-Employee Director Stock Option Plan (the date of grant of
any such option, “Initial Award Date”) and (ii) the date of the annual meeting
referred to in the first sentence of this Section A.2(b) (the “Annual Meeting
Date”), the nonqualified stock option granted to the Eligible Director pursuant
to the first sentence of this Section A.2(b) shall be an option to purchase the
number of shares of Common Stock equal to the following (as opposed to 20,000
shares of common stock or 54,000 shares of common stock, as applicable): (x) the
number of shares that would have otherwise been granted to the director on such
date pursuant to this Section A.2(b) (20,000 or 54,000 shares, as applicable),
multiplied by (y) a fraction, the numerator of which shall be the number of days
from and including the Initial Grant Date through and including the Annual
Meeting Date and the denominator of which shall be the number of days since the
last annual meeting of stockholders at which the members of the Board were
elected or reelected preceding the Annual Meeting Date through and including the
Annual Meeting Date (but in no event shall such fraction be greater than one
(1)).
(c)    Maximum Number of Shares. Annual grants that would otherwise exceed the
Share Limit of Section 4.2 of the Plan shall be prorated within such limitation.

22



--------------------------------------------------------------------------------



 



A.3    Option Price
The purchase price per share of the Common Stock covered by each stock option
granted pursuant to this Appendix A shall be 100% of the fair market value (as
that term is defined in Section 5.6 of the Plan) of the Common Stock on the
Award Date. The exercise price of any stock option granted under this Appendix A
shall be paid in full at the time of each purchase in any of the following
methods (or combination thereof): (i) cash, check payable to the order of the
Corporation, or electronic funds transfer, (ii) subject to compliance with all
applicable laws, rules and regulations, and subject to such procedures as the
Administrator may adopt, the delivery of previously owned shares of Common Stock
or pursuant to a “cashless exercise” with a third party who provides financing
for the purposes of (or who otherwise facilitates) the purchase or exercise of
awards. In the event that the participant exercises a stock option by delivering
shares of Common Stock previously owned by such participant and unless otherwise
expressly provided by the Administrator, any shares delivered which were
initially acquired by the participant from the Corporation (upon exercise of a
stock option or otherwise) must have been owned by the participant at least six
months as of the date of delivery. Shares of Common Stock used to satisfy the
exercise price of an option shall be valued at their fair market value on the
date of exercise.
A.4    Option Period and Exercisability
Each nonqualified stock option granted under this Appendix A and all rights or
obligations thereunder shall commence on the date of grant of the award and
expire ten years thereafter and shall be subject to earlier termination as
provided below. Subject to earlier termination as provided below, each
nonqualified stock option granted under this Appendix A shall become vested as
to one-third (1/3) of the total number of shares of Common Stock subject to the
option on each of the first, second and third anniversaries of the date of grant
of the award.
A.5    Termination of Directorship
If an Eligible Director’s services as a member of the Board terminate for any
reason, any portion of a stock option granted pursuant to this Appendix A which
is not then vested and exercisable shall terminate and any portion of such
option which is then vested and exercisable may be exercised within a period of
one (1) year after the date of such termination, or until the expiration of the
option or termination of the option pursuant to Section 7.4 of the Plan,
whichever first occurs.
A.6    Plan Provisions; Award Agreement
Each option granted under this Appendix A shall otherwise be subject to the
terms of the Plan (including, without limitation, the provisions of Section 7 of
the Plan). Each such award shall be evidenced by a written award agreement in
the form approved by the Board or the Compensation Committee of the Board for
use in evidencing stock option grants made pursuant to this Appendix A.

23